PER CURIAM.
Appellant-plaintiff seeks reversal of a final judgment entered pursuant to a directed verdict in favor of the appellee-de-fendant in an action wherein the appellee was sued for damages resulting from injuries sustained by appellant when she fell in the bathroom of appellee while she was there as a patient.
The point to be determined by this appeal is whether the trial court erred in directing a verdict for the defendant at the close of plaintiff’s case on the ground that the evidence showed that plaintiff was guilty of contributory negligence as a matter of law.
The evidence as it appears from the record is that the plaintiff had used the bathroom prior to her fall. After leaving the bathroom she observed a woman employee of the hospital entering the bathroom carrying a bed pan filled with liquid which was emptied into the toilet. Plaintiff observed the employee coming out of the bathroom with the bed pan hanging down and dropping liquid on the floor from the bathroom into the bedroom. The employee then began to give plaintiff’s roommate a massage. Whereupon plaintiff left the room for a period of about one hour and forty-five minutes. Upon returning, she walked into the bathroom and fell. She thereupon discovered that the spot where she fell was wet.
We have carefully examined the evidence adduced at trial and have concluded that the trial judge erred in holding that the plaintiff was guilty of contributory negligence as a matter of law. Whether or not plaintiff exercised reasonable care for her own safety was a question which should have been left for the jury to decide. Our review of the judgment has been in the light of the well established rule that requires the court, in considering the propriety of a directed verdict for the defendant, to evaluate the evidence offered in the cause in the light most favorablé to the plaintiff, and every intendment deductible from the evidence must be indulged in plaintiff’s favor. Rodi v. Florida Greyhound Lines, Fla.1953, 62 So.2d 355; Brightwell v. Beem, Fla.1956, 90 So.2d 320; Franklin v. Dade County, Fla.App.1970, 230 So.2d 730.
For the reasons stated the judgment appealed is reversed and remanded.
Reversed and remanded.